FILED
                             NOT FOR PUBLICATION                             AUG 13 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MICHAEL HORBERT,                                  No. 11-17533

               Plaintiff - Appellant,             D.C. No. 3:11-cv-03130-SI

  v.
                                                  MEMORANDUM *
B. CURRY, Warden; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Michael Horbert, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that his

constitutional rights were violated in a prison disciplinary hearing that deprived




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
him of time credits. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. See Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We

affirm.

      The district court properly dismissed Horbert’s action because Horbert failed

to allege that the results of the disciplinary hearing had been invalidated. See

Edwards v. Balisok, 520 U.S. 641, 648 (1997) (“claim for declaratory relief and

money damages, based on allegations . . . that necessarily imply the invalidity of

the punishment imposed,” including the deprivation of good-time credits, “is not

cognizable under § 1983”); Heck v. Humphrey, 512 U.S. 477, 487 (1994) (if “a

judgment in favor of the plaintiff would necessarily imply the invalidity of his

conviction or sentence . . . the complaint must be dismissed unless the plaintiff can

demonstrate that the conviction or sentence has already been invalidated” through

habeas or other means).

      AFFIRMED.




                                           2                                       11-17533